              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


 EUGENE G. KOZUCH and
 KATHRYNANN KOZUCH, h/w
                                             Civil Action
                             Plaintiff(s),
                                             No.

                        v.

 THE BOEING COMPANY,                         Transferred from the Court of Common Pleas,
 3M COMPANY,                                 Philadelphia County (210501678)
 WYETH HOLDINGS CORPORATION,
 F/K/A AMERICAN CYANAMID
 COMPANY,                                    Defendant THE BOEING COMPANY’S
 BRAND INSULATIONS, INC.,                    Notice of Removal Pursuant to 28 U.S.C.
 CATERPILLAR, INC.,                          §1442
 CLARK EQUIPMENT COMPANY,
 CRANE COMPANY,
 DREVER COMPANY,
 DEXTER HYSOL AEROSPACE, LLC,
 FOSTER WHEELER, LLC,
 HAJOCA CORPORATION,
 HENKEL CORPORATION,
 HONEYWELL INTERNATIONAL, INC.,
 AS SUCCESSOR IN INTEREST TO ALIAS:
 to BENDIX CORPORATION,
 KEELER/DORR-OLIVER BOILER CO.,
 METROPOLITAN LIFE INSURANCE CO.,
 UNION CARBIDE CORPORATION,
 U.S. SUPPLY COMPANY, and
 WEINSTEIN SUPPLY CO.

                             Defendants.




30913491.v1
30913491.v1
              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 2 of 14




                             DEFENDANT THE BOEING COMPANY’S
                                   NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant, The Boeing Company (“Boeing”), by its

attorneys, GOLDBERG SEGALLA, hereby removes the above-captioned action from the Court

of Common Pleas of Philadelphia County based upon federal officer jurisdiction pursuant to 28

U.S.C. §§ 1442(a)(1) and 1446. In filing this Notice of Removal, Boeing does not waive any

defenses that it may have in this action. Boeing provides the following short and plain statement

of the grounds for removal:1

                                            I.       BACKGROUND

1. On or about May 19, 2021, Plaintiffs Eugene G. Kozuch and Kathrynann Kozuch filed their

    Complaint, captioned Eugene G. Kozuch and Kathrynann Kozuch, h/w v. The Boeing

    Company, et al., in the Court of Common Pleas of Philadelphia County (“State Court”), Docket

    No. 210501678. See Pls.’ Compl. (attached hereto as Exhibit A). Boeing was served with

    Plaintiffs’ Complaint on or about June 1, 2021.

2. In the Complaint, Plaintiffs allege that Eugene G. Kozuch (“Mr. Kozuch”) was employed by

    Boeing at Boeing’s Ridley Park, Pennsylvania premises from 1974 to 1999, as a forklift

    operator, inventory controller, production control dispatcher, and storeroom employee. See Ex.

    A at ¶¶ 3-5. Plaintiffs further claim that Mr. Kozuch developed mesothelioma as a result of

    asbestos exposure that he allegedly experienced “during portions of his employment for

    Boeing.” Id. at ¶ 4.

3. Plaintiffs’ Complaint states that Boeing:



1
 A removing defendant is not required to submit evidence to support its Notice of Removal. In fact, the statute that
governs removal of actions requires only that the Notice of Removal contain “a short and plain statement of the
grounds of removal.” Betzner v. The Boeing Company, 910 F.3d 1010, 1014 (7th Cir. 2018), quoting Dart Cherokee
Basin Operating Co. v. Owens, 135 S.Ct. 547, 553 (2014); 28 U.S.C. § 1446(a).
                                                         2
30913491.v1
30913491.v1
              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 3 of 14




                 is being sued based upon employer premises liability in that the
                 defendant negligently owned, possessed, operated and controlled
                 the premises in Ridley Park, Pennsylvania in a manner that the
                 plaintiff was exposed to asbestos dust from asbestos-containing
                 products that were being utilized on defendant’s premises, and that
                 the defendant knew or should have known that this exposure was a
                 significant health hazard to its employees, the plaintiff and others
                 similarly situated.

                 Id. at ¶ 5.

4. On or about June 15, 2021, Plaintiffs served “Plaintiff’s Answers to Defendants’ Master

    Interrogatories” (attached hereto as Exhibit B). When requested to identify the asbestos-

    containing products to which Mr. Kozuch believed he was exposed, Mr. Kozuch responded:

    “To be supplied by plaintiff at his discovery deposition, and/or by plaintiff’s product

    identification witnesses.” Ex. B at Interrog. No. 38.

5. Mr. Kozuch’s deposition commenced on July 19, 2021, and concluded on August 11, 2021.

    At deposition, Mr. Kozuch testified that he was exposed to asbestos from components of “in-

    service” CH-46 and CH-47 United States Marine Corps and United States Army helicopters,

    which the United States military sent to Boeing’s Ridley Park facility for the purpose of

    refurbishing their helicopter blades after sustaining combat damage. See Eugene Kozuch Tr.

    Dep. 27:11-15; and Eugene Kozuch Discov. Dep. 80:4-81:2; 97:2-8, July 19, 2021 (relevant

    portions attached hereto as Exhibit C).

6. Boeing manufactures, sells, and supports commercial and military aircraft, each of which is

    individually comprised of myriad complex systems containing hundreds of thousands of

    components and sub-component parts manufactured by various other government contractors

    and sub-contractors. All CH-46 and CH-47 aircraft that Boeing manufactured, sold, and/or

    supported for the United States Government (the “Government”), including those used by the

    U.S. Marine Corps (USMC) and U.S. Army (USA), were specifically designed for military

                                                  3
30913491.v1
30913491.v1
              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 4 of 14




    use. Boeing manufactured and supported these military aircraft in strict compliance with

    detailed specifications mandated and/or approved by the Government.              Moreover, the

    Government required that Boeing utilize specific, Government furnished aircraft equipment

    (“GFAE” or “GFE”) in manufacturing these military aircraft.

7. The federal officer removal statute provides that a notice of removal must be filed within 30

    days of a defendant’s receipt of the initial pleading or, “[i]f the case stated by the initial

    pleading is not removable,” within 30 days after that defendant’s receipt of “an amended

    pleading, motion, order or other paper from which it may be ascertained that the case is one

    which is or has become removable[.]” 28 U.S.C. §§ 1442(a)(1), 1446(b)(3).

8. As described above, the Mr. Kozuch’s July 19, 2021 deposition was the first instance by which

    Boeing was able to ascertain that the instant matter is removable. Neither the Plaintiffs’

    Complaint nor the Plaintiffs’ interrogatory responses provided any indication that Plaintiffs

    were alleging that Mr. Kozuch developed mesothelioma as a result of alleged asbestos

    exposure due to work with or around component parts of CH-46 or CH-47 aircraft that Boeing

    manufactured and delivered to the USMC and/or USA pursuant to reasonably precise

    specifications mandated and/or approved by the Government. See generally, Ex. A and Ex. B.

    at Interrog. No. 38.

9. This Notice of Removal is timely filed as required by 28 U.S.C. § 1446(b) because it is filed

    within 30 days after Boeing was first informed that Plaintiffs allege that Mr. Kozuch was

    exposed to asbestos as a result of work with or around component parts from CH-46 and CH-

    47 aircraft. In other words, it is within thirty days of the date that Mr. Kozuch first testified

    that he was exposed to asbestos from CH-46 and CH-47 military aircraft or equipment during

    his employment at Boeing’s Ridley Park premises.


                                                 4
30913491.v1
30913491.v1
              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 5 of 14




                     II.       FEDERAL OFFICER REMOVAL IS APPROPRIATE
                                       UNDER 28 U.S.C. § 1442(a)(1)

10. Removal is proper under 28 U.S.C. § 1442(a)(1) when facts are disclosed establishing that: (1)

    the removing defendant is a person within the meaning of the statute; (2) it performed the

    complained-of action at the direction of a federal officer and under color of federal office; (3)

    there is a causal nexus between the defendant’s actions and the plaintiff’s claims; and (4) the

    defendant asserts a “colorable federal defense.” 28 U.S.C. § 1442(a)(1); Mesa v. California,

    489 U.S. 121, 123-35 (1989); Golden v. New Jersey Inst. of Tech., 934 F.3d 302, 309 (3rd Cir.

    2019); Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 254 (4th Cir. 2017); Ripley v. Foster

    Wheeler LLC, 841 F.3d 207, 209-10 (4th Cir. 2016); Papp v. Fore-Kast Sales, Inc., 842 F.3d

    805, 812 (3rd Cir. 2016); In re Commonwealth’s Motion to Appoint Counsel Against or Direct

    to Defender Ass’n of Philadelphia, 790 F.3d. 457, 467 (3rd Cir. 2015); Veneruso v. Mount

    Vernon Neighborhood Health Ctr., 586 F. App’x 604, 607 (2nd Cir. 2014); In re Agent Orange

    Prod. Liab. Litig., 517 F.3d 76, 88 (2d Cir. 2008); Feidt v. Owens Corning Fiberglas Corp.,

    153 F.3d 124, 127 (3rd Cir. 1998); Vedros v. Northrop Grumman Shipbuilding, Inc., 2012 WL

    3155180, *4-5 (E.D. Pa. Aug. 2, 2012); Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770,

    776 (E.D. Pa. 2010). As demonstrated below, Boeing has satisfied all elements necessary to

    remove the instant matter to this Honorable Court.2

11. First, as a corporation, Boeing is a “person” for purposes of 28 U.S.C. § 1442(a)(1). Golden,

    934 F.3d at 310; Papp, 842 F.3d at 812 (finding that Boeing was a “person” within the meaning




2
  When deciding removal, a Court must “broadly construe Defendants’ ability to remove under Section 1442(a)(1) as
to avoid frustrating its policy objective of ‘hav[ing] the validity of the defense of official immunity tried in a federal
court’ by applying a ‘narrow, grudging interpretation.’” Hagen, 739 F. Supp. 2d at 777, quoting Willingham v.
Morgan, 395 U.S. 402, 407 (1969) (additional citations omitted); see also Vedros, 2012 WL 3166180, *5 (stating that
when deciding whether to remove a case based on the federal officer removal statute, the court must broadly construe
the defendant’s ability to remove).
                                                            5
30913491.v1
30913491.v1
              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 6 of 14




    of Section 1442(a)(1)); Def. Ass’n, 790 F.3d. at 467-68; Cuomo v. Crane Co., 771 F.3d 113,

    115 (2d Cir. 2014); Ruppel v. CBS Corp., 701 F. 3d 1176, 1181 (7th Cir. 2012); Isaacson v.

    Dow Chem. Co., 517 F. 3d 129, 135-36 (2nd Cir. 2008); Winters v. Diamond Shamrock Chem.

    Co., 149 F. 3d 387, 398 (5th Cir. 1998), cert. denied, 526 U.S. 1034 (1999); Gordon v. Air &

    Liquid Systems Corp., 990 F. Supp. 2d 311, 317 (E.D.N.Y. 2014); Vedros, 2012 WL 3166180,

    *5, n. 9 (stating that defendant corporations CBS Corporation, Foster Wheeler, LLC, and

    General Electric Company fit the description of a “person acting under” a federal officer under

    Section 1442(a)(1)); Hagen, 739 F. Supp. 2d at 776, n.6; Good v. Armstrong World Indus.,

    Inc., 914 F. Supp. 1125, 1127 – 28 (E.D. Pa. 1996).

12. Second, Boeing manufactured the CH-46 and CH-47 military aircraft at the direction of a

    federal officer, the United States Government, and under color of federal office. The CH-46

    and CH-47 aircraft at issue were manufactured for the Government pursuant to military

    procurement contracts with the Government and in compliance with detailed design

    specifications that the Government issued and/or approved. To the extent that the design or

    manufacture of the CH-46 and CH-47 aircraft included asbestos-containing parts or

    components, the Government required such inclusion in its approved detailed and precise

    specifications. Further, some components of the CH-46 and CH-47 aircraft, such as engines

    and their component parts, were not only furnished by the Government, but the Government

    required Boeing to install them on the aircraft. Any decision regarding asbestos in CH-46 and

    CH-47 military aircraft or the component parts thereof was subject to close, detailed, and

    ongoing supervision and control of the Government and its officers. See e.g., Watson v. Philip

    Morris Companies, Inc., 551 U.S. 142, 151-53 (2007); Golden, 934 F.3d at 310; Papp, 842

    F.3d at 813; Def. Ass’n, 790 F.3d. at 468-70; Isaacson, 517 F.3d at 137; Gordon, 990 F. Supp.


                                                6
30913491.v1
30913491.v1
              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 7 of 14




    2d at 317; Green v. A.W. Chesterton Co., 366 F. Supp. 2d 149, 155-57 (D. Me. 2005); New

    Jersey Dept. of Educ. Protection v. Exxon Mobile Corp., 381 F. Supp. 2d 398, 403-404 (D.

    N.J. 2005); see also Hicksville Water District v. Jerry Spiegel Assoc., Inc., 2020 WL 3129162,

    at *5 (E.D.N.Y. June 12, 2020); Ayo v. 3M Co., No. 18-CV-0373 (JS)(AYS), 2018 WL

    4781145, at *7-9 (E.D.N.Y. Sept. 30, 2018); Leonard v. Bd. of Supervisors of Louisiana State

    Univ. and Agric. and Mech. Coll., 2014 WL 2203876 at *1 (M.D. La. May 27, 2014) (adopting

    Report and Recommendation of Riedlinger, M.J., 2014 WL 2197042 at *2-3 (M.D. La. Jan 17,

    2014)); Vedros, 2012 WL 3155180, *5-6 (where defendants presented evidence that

    defendants “were operating under very comprehensive and detailed instructions from the

    Navy,” defendants satisfied the “acting under” requirement for removal under Section

    1442(a)(1)); Hagen, 739 F. Supp. 2d at 784-85; Fung v. Abex Corp., 816 F. Supp. 569, 572-73

    (N.D. Cal. 1992);. The Government likewise controlled the content of written materials and

    warnings associated with the CH-46 and CH-47 aircraft. The Government exercised its

    discretion and approved certain warnings for CH-46 and CH-47 aircraft designed,

    manufactured, and supplied by Boeing; Boeing provided the warnings required by the

    Government; and Boeing warned the Government about any asbestos hazards known to Boeing

    but not known to the Government. See Sawyer, 860 F.3d at 255; Papp, 842 F.3d at 813; Getz

    v. Boeing Co., 654 F.3d 852, 866 (9th Cir. 2011); Winters, 149 F.3d at 400; Vedros, 2012 WL

    3155180, *5-6.

13. Third, there is a causal nexus between Boeing’s alleged actions in manufacturing, repairing,

    and/or servicing the CH-46 and CH-47 aircraft and Mr. Kozuch’s alleged injuries. Plaintiffs

    aver that Mr. Kozuch’s mesothelioma was caused by the allegedly defective design of the

    aircraft and/or such injury was caused by Boeing’s alleged failure to warn of the potential


                                                7
30913491.v1
30913491.v1
              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 8 of 14




    hazards of asbestos-containing components. See generally, e.g., Ex. A at ¶¶ 4-5. To meet this

    requirement, “there need be only ‘a connection or association between the act in question and

    the federal office.’” Sawyer, 860 F.3d at 258 (emphasis in original) (quoting Papp, 842 F.3d

    at 813); see Golden, 934 F.3d at 310. If a defendant is sued for asbestos-related injuries

    purportedly arising from or relating to equipment that it manufactured and supplied to the

    Government under the Government’s detailed direction and control, that defendant has been

    sued in relation to conduct under color of its federal office, satisfying the “causal nexus”

    requirement. See Golden, 934 F.3d at 310; Sawyer, 860 F.3d at 258; Def. Ass’n, 790 F.3d. at

    470-72; Cuomo, 771 F.3d at 117; Ruppel, 701 F.3d at 1181; Hammell v. Air & Liquid System

    Corp., 2014 WL 4259206, at *5 (D.N.J. Aug. 29, 2014); Hagen, 739 F. Supp. 2d at 784 – 85.

14. Fourth, Boeing asserts a colorable federal defense, namely the “government contractor”

    defense set forth in Boyle v. United Technologies, Inc., 487 U.S. 500 (1988) and its progeny.

    Golden, 934 F.3d at 310-11; Sawyer, 860 F.3d at 258; Papp, 842 F.3d at 814 (holding that

    Boeing asserted a colorable federal defense sufficient to sustain removal); Def. Ass’n, 790 F.3d.

    at 468-70; Tate v. Boeing Helicopters, 140 F.3d 654, 656 (6th Cir. 1998) (affirming grant of

    summary judgment on design defect claims); Getz, 690 F. Supp. 2d at 997-1000 (granting

    summary judgment on both failure to warn and design defect claims); Ayo, 2018 WL 4781145,

    at *9-10; Gordon, 990 F. Supp. 2d at 315, 318-19; Haas v. 3M Co., No. 12-2944 (FLW), 2014

    WL 3696043 at *7 (D.N.H. June 19, 2014) (overruled on other grounds) (granting summary

    judgment to Boeing on both product defect and failure to warn claims); McCourt v. A.O. Smith

    Water Products Co., 2014 WL 4627165, at *2-3 (D.N.J. Sept. 11, 2014); Vedros, 2012 WL

    3155180, *6-7; Depascale v. Sylvania Elec. Products, Inc., 584 F. Supp. 2d 522, 526-27

    (E.D.N.Y. 2008); Exxon Mobil Corp., 381 F. Supp. 2d at 403-404; Niemann v. McDonnell


                                                 8
30913491.v1
30913491.v1
              Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 9 of 14




    Douglas Corp., 721 F. Supp. 1019, 1025 (S.D. Ill. 1989). In Boyle, the United States Supreme

    Court held that state law cannot impose liability for alleged defects in military equipment

    when: (1) the United States approved “reasonably precise specifications;” (2) the equipment,

    markings, and manuals conformed with those specifications; and (3) the supplier warned the

    Government about the dangers in the use of the equipment that were known to the supplier but

    not to the United States. 487 U.S. at 512. To assert a colorable defense, a defendant is required

    only to identify facts which, viewed in the light most favorable to the defendant, would

    establish a defense under Boyle at trial, and “need not win his case before he can have it

    removed.” Papp, 842 F.3d at 815 (internal quotations omitted) (quoting Willingham v.

    Morgan, 395 U.S. 402, 407 (1969)); accord Rhodes v. MCIC, Inc., 210 F. Supp. 3d 778, 782

    (D. Md. 2016); see also Vedros, 2012 WL 3155180, *6 (stating that “at the motion to remand

    stage, the Court is not required to ‘determine credibility, weight the quantum of evidence or

    discredit the source of the defense.’” (quoting Hagen, 739 F. Supp. 2d at 782)). “Just as

    requiring a clearly sustainable defense rather than a colorable defense would defeat the purpose

    of the removal statute, so would demanding an airtight case on the merits in order to show the

    required causal connection.” Sawyer, 860 F.3d at 258 (internal quotations omitted) (quoting

    Jefferson County v. Acker, 527 U.S. 423, 432 (1999).

15. While Boyle expressly dealt with design defect cases, federal courts at both the district and

    circuit level have concluded that the government contractor defense is equally available in

    cases alleging injury from a failure to warn. Ripley, 841 F.3d at 211 (holding that government

    contractor defense is available in failure to warn cases); Papp, 842 F.3d at 814; Cuomo, 771

    F.3d at 117; Maguire v. Hughes Aircraft Corp., 912 F.2d 67 (3rd Cir. 1990); Vedros, 2012 WL

    3155180, *6 (stating that the Boyle decision “has since been extended to failure to warn


                                                 9
30913491.v1
30913491.v1
          Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 10 of 14




    products liability claims); see also Emory v. McDonnell Douglas Corp., 148 F.3d 347, 350

    (4th Cir. 1998) (stating that decisions applying government contractor defense in failure to

    warn cases were “reasoned soundly”). In addition to the Third Circuit, the Second, Fourth,

    Fifth, Sixth, Seventh, Ninth, and Eleventh Circuits have all applied Boyle’s government

    contractor defense in failure-to-warn cases. Papp, 842 F.3d at 814 & n.6 (collecting cases).

16. The government contractor defense is satisfied here because: (1) the design specifications,

    including all warnings, for the CH-46 and CH-47 military aircraft manufactured, repaired,

    and/or serviced by Boeing were issued and/or approved by the Government; (2) the CH-46 and

    CH-47 aircraft and supporting manuals did, in fact, conform to those specifications; and (3) to

    the extent that asbestos was believed, at the time, to be a hazardous material, the Government’s

    knowledge of such hazards was superior to that of Boeing. See Papp, 842 F.3d at 814-15;

    Ramey v. Martin-Baker Aircraft Co., 874 F.2d 946, 950-51 (4th Cir. 1989) (holding that

    because of the government’s demonstrated knowledge of the risk of asbestos, the third element

    of Boyle was satisfied regardless of the level of defendant’s knowledge of risks); Citrano v.

    John Crane-Houdaille, Inc., 1 F. Supp. 3d 459, 467-69 (D. Md. 2014); Gordon, 990 F. Supp.

    at 318-19; Hicks v. Boeing, No. 13-393-SLR-SRF, 2014 WL 1051748, at *5-7 (D. Del. Mar.

    17, 2014); Vedros, 2012 WL 3155180, *6-7; Fung, 816 F. Supp. at 573; Niemann, 721 F. Supp.

    at 1027-28 (the contractor has no duty to warn the Air Force about the alleged hazards of

    asbestos because the Air Force already had superior knowledge about those hazards).

17. Moreover, the government contractor defense need apply to only one of the claims in a

    complaint to allow removal of the entire case under the federal officer removal statute. Sawyer,

    860 F.3d at 257.




                                                10
30913491.v1
30913491.v1
          Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 11 of 14




18. Boeing also is entitled to federal officer removal under 28 U.S.C. § 1442(a)(1) based on the

    separate defense of derivative sovereign immunity set forth in Yearsley v. W.A. Ross

    Construction Co., 309 U.S. 18, 21 (1940). In Yearsley, the Court established that a government

    contractor acting at the direction and authorization of a government officer is immune from

    suit based on performance of the government contract. Id. at 20-21. The Yearsley doctrine

    applies here rendering Boeing immune from this suit because Boeing performed the at-issue

    acts expressly at the direction of federal government officers acting pursuant to federal

    government authorization. In other words, where, as here, the federal government would be

    immune from suit had it directly performed the at-issue acts, Boeing is immune for its

    performance of the same given the Government’s direction and control.

                                      III.    JURISDICTION

19. Removal of this action is proper under 28 U.S.C. §§ 1331, 1442. Consistent with the short and

    plain statement of the law and facts set forth above, federal district courts have original

    jurisdiction over the subject matter of this suit under 28 U.S.C. § 1442(a)(1), because Boeing

    was acting under an officer or agency of the United States Government in relation to any claims

    asserted against Boeing, and Boeing can state at least a colorable defense under federal law to

    any such claims. See Sawyer, 860 F.3d at 254; Papp, 842 F.3d at 812-15; Cuomo, 771 F.3d at

    117; Ruppel, 701 F.3d at 1179-86.

20. “Unlike the general removal statute, the federal officer removal statute is to be ‘broadly

    construed’ in favor of a federal forum.” Papp, 842 F.3d at 811 (quoting Def. Ass’n, 790 F.3d

    at 466-67); Hagen, 739 F. Supp. 2d at 777; see also Willingham, 395 U.S. at 406 (noting that

    scope of federal officer removal statute “is not narrow or limited”).




                                                11
30913491.v1
30913491.v1
          Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 12 of 14




                             IV.    INTRADISTRICT ASSIGNMENT

21. Because this Court is the United States District Court for the district and division embracing

    the place where the original State Court Complaint was filed, it is the appropriate court for

    removal under 28 U.S.C. § 1446(a). Boeing reserves the right to move the Court for transfer

    to another district.

                              V.     PROCEDURAL COMPLIANCE

22. Pursuant to 28 U.S.C. § 1446(d), Boeing is filing written notice of this Notice of Removal with

    the Court of Common Pleas of Philadelphia County concurrently with the filing of this Notice

    of Removal, and will serve the same on all counsel of record. A copy of the notice to be filed

    in State Court, in the form in which it will be filed and served, is attached as Exhibit D.

23. Because Boeing satisfies the requirements for removal under 28 U.S.C. § 1442(a)(1), it is

    entitled to remove this action without obtaining the consent of other defendants. See, e.g.,

    Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Akin v. Ashland

    Chem. Co., 156 F.3d 1030, 1034 (10th Cir. 1998).

24. As required by 28 U.S.C. § 1446(a), true and correct copies of the process and pleadings served

    upon Boeing are being filed with this Notice of Removal.

25. A court cannot remand a properly removed case for discretionary or policy reasons, such as

    allegedly related state court cases or a contention that judicial economy compels remand. 28

    U.S.C. § 1447(c); Thermitron Prods., Inc. v. Hermansdorfer, 423 U.S. 336 (1976). The federal

    officer removal statute, 28 U.S.C. § 1442(a)(1), is not narrow or limited, and it should not be

    frustrated by a narrow or grudging interpretation. Willingham, 395 at 405.

26. Should Plaintiffs move to remand this case, Boeing respectfully requests an opportunity to

    respond more fully in writing, including submission of additional authority and declarations.


                                                 12
30913491.v1
30913491.v1
          Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 13 of 14




27. Boeing reserves all of its defenses.

    WHEREFORE, Boeing requests that this Court administer all further proceedings in this

action until the action is either dismissed or transferred.

Date: August 17, 2021

                                               GOLDBERG SEGALLA

                                       By:       James F. Coleman
                                               James F. Coleman., Esquire
                                               Attorneys for Defendant,
                                               The Boeing Company




                                                  13
30913491.v1
30913491.v1
          Case 2:21-cv-03667-ER Document 1 Filed 08/17/21 Page 14 of 14




                               CERTIFICATION OF SERVICE

        I, James F. Coleman, Esquire, hereby certify that a true and correct copy of the foregoing

Notice of Removal, supporting documents, and Jury Demand were filed with the Court and served

on all counsel of record via email on this date.

Date: August 17, 2021

                                              GOLDBERG SEGALLA

                                      By:          James F. Coleman
                                              James F. Coleman., Esquire
                                              1700 Market Street, Suite 1418
                                              Philadelphia, PA 19103-3907
                                              T:     267-519-6800
                                              Attorneys for Defendant,
                                              The Boeing Company




                                                   14
30913491.v1
30913491.v1
